Citation Nr: 0423761	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, 
including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from October 1976 to 
December 1978.  

In March 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, inclusive of PTSD.  The RO sent him a 
letter later in March 1999 notifying him of that decision and 
apprising him of his procedural and appellate rights.  He 
filed a timely notice of disagreement (NOD) in May 1999 and a 
statement of the case (SOC) was issued in June 1999.  
However, he never filed a substantive appeal (VA Form 9 or 
equivalent statement) to perfect his appeal to the Board of 
Veterans' Appeals (Board).  See 38 C.F.R. § 20.200 (2003).

The current appeal to the Board arises from a more recent 
March 2002 decision of the Boston RO - which determined the 
veteran had not submitted new and material evidence to reopen 
his claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD.

For the reasons discussed below, the Board is reopening the 
claim and, before deciding the merits, further developing it 
by REMANDING it to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The veteran was notified in March 1999 of a rating 
decision earlier that month denying service connection for an 
acquired psychiatric disorder, inclusive of PTSD.  He did not 
perfect an appeal to the Board from that decision.

2.  Some of the additional evidence received since that March 
1999 decision, however, is not duplicative of evidence 
already of record, bears directly and substantially on the 
claim and, thus, is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision denying service connection 
for an acquired psychiatric disorder, inclusive of PTSD, is 
final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2003).  

2.  The evidence received since that March 1999 rating 
decision is new and material and, therefore, sufficient to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Since the Board is reopening the veteran's claim and ordering 
further development of it before making a decision on the 
merits (i.e., de novo), a discussion of whether there has 
been compliance with the VCAA and implementing regulations 
need not be made until after the RO has had an opportunity to 
complete the requested development on remand.  Only then will 
the Board be able to determine whether the VCAA's notice and 
duty to assist provisions have been satisfied.  And in doing 
this, there is no possibility of prejudicing the veteran.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a); see, too, Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Service connection may be granted, as well, for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).

Certain conditions, such as a psychosis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary, however.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).



Analysis

As mentioned, the veteran was notified in March 1999 of a 
rating decision earlier that month denying service connection 
for an acquired psychiatric disorder, inclusive of PTSD.  
Despite being apprised of his procedural and appellate 
rights, he did not perfect a timely appeal to the Board by 
submitting a VA Form 9 or equivalent statement.  38 C.F.R. 
§ 20.200.  Thus, that decision became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
this, in turn, means there must be new and material evidence 
since that decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The evidence on file at the time of the March 1999 rating 
action included the veteran's service medical records (SMRs), 
which reveal that the April 1976 service entrance examination 
was negative for psychiatric disability and that there were 
no complaints of a psychiatric nature reported in an adjunct 
medical history questionnaire.

In February 1978 the veteran was seen for a facial laceration 
after having been hit with a piece of wood.  The wound was 
sutured.  In June 1978 he was temporarily disqualified from 
some duties due to mental anquish caused by family problems.

The December 1978 service discharge examination was negative 
for psychiatric disability and there were no complaints of a 
psychiatric nature reported in an adjunct medical history 
questionnaire.

The veteran underwent VA hospitalization in October 1978 for 
detoxification from alcohol and cocaine.  The discharge 
diagnoses included polysubstance dependence (alcohol, 
cocaine, and heroin) and non-combat PTSD.  Diagnoses to be 
ruled out were a bipolar disorder, dysthymia, bereavement, 
and an antisocial personality disorder.  

In his November 1998 Statement in Support of Claim (VA Form 
21-4138), the veteran reported that during service he had 
intervened when his mother was beating his sister and then 
his mother struck him with a wooden hanger, requiring that he 
receive stitches to close the wound.  He also said his mother 
filed false charges against him with the military, causing 
him to be transferred to a menial job.  And while in the 
military, he began to drink and take drugs.

The Board must determine whether new and material evidence 
has been submitted since the RO's March 1999 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The March 1999 RO decision stated the veteran was claiming 
that he had PTSD caused by childhood abuse and that it pre-
existed his entrance into the military, but that it was 
aggravated by his experiences during service nonetheless.  
However, there was no medical evidence establishing a link 
between a verified/verifiable stressor and his current 
psychiatric symptomatology.  Also, he had failed to report 
for a VA examination - which, apparently, had been scheduled 
to determine the etiology of his then current 
psychopathology.

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if VA has fully complied with all notification and assistance 
to the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156 resulting from the VCAA 
only apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim for service connection was received in March 
2001, several months prior to this cutoff date.  So the prior 
version of 38 C.F.R. § 3.156(a) is the version that must be 
applied here.

Under the former version of 38 C.F.R. § 3.156(a), new and 
material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Materiality meant evidence that "tend[ed] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)), it was held 
that, as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim, but need 
not be probative of all elements required for the award.  



Indeed, for the limited purpose of determining whether the 
claim should be reopened, weighing the probative value of the 
evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claim is reopened and 
addressed on the full merits.

The evidence received since the March 1999 RO denial includes 
VA clinical records of continued treatment for, in part, 
psychiatric symptoms.  While these records are new, in the 
sense that they were not previously on file, they are not 
material to the question of the etiology of any 
psychopathology the veteran now has.  On the other hand, his 
treating VA psychologist has submitted two statements, dated 
in May and June 2002, reporting that it is clear from his 
early history that he endured a multitude of early childhood 
traumas, which left him with PTSD, and that events in the 
military "served to exacerbate his PTSD."  The current 
diagnoses were PTSD, a bipolar disorder, and a history of 
substance abuse.

Because this newly received medical evidence indicates the 
veteran has PTSD that pre-existed his military service, but 
was aggravated during service, which was not shown at the 
time of the March 1999 RO denial, the evidence is new and 
material and the claim is reopened.  See, e.g., Jackson v. 
Principi, 265 F.3d 1366, 1371 (Fed. Cir. 2001); Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  However, 
actual adjudication of this claim on the merits must be 
deferred pending completion of the development requested in 
the remand below.


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder, inclusive of PTSD, is 
granted, subject to the further development of the evidence 
concerning this claim in the REMAND portion of this decision 
below.




REMAND

A copy of an October 2003 decision by an Administrative Law 
Judge (ALJ) of the Social Security Administration (SSA) 
indicates the veteran was awarded SSA benefits, at least in 
part, due to a bipolar disorder, PTSD, and polysubstance 
dependence that was in remission.  It was reported that he 
had a history of having endured a multitude of early 
childhood traumas, which caused PTSD, but that events during 
military service exacerbated his PTSD.  It was noted that he 
had undergone VA hospitalization in December 2001 to January 
2002 and again from February to April 2002.  However, the 
discharge summaries of those hospitalizations are not on 
file.  It also was noted that a private physician had 
testified at a hearing in support of his claim for SSA 
benefits.  However, it is not clear whether this physician is 
a VA or private physician.  So the medical records underlying 
the award of SSA benefits and a copy of the transcript of the 
hearing should be obtained and associated with the claims 
file. 

The duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002) includes obtaining any SSA disability benefits award 
and the underlying medical records.  Voerth v. West, 13 Vet. 
App. 117, 121 and Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In a December 1998 VA Form 21-4142 (JF), Authorization and 
Consent for Release of Information, the veteran authorized VA 
to obtain records from the Brighton Marine Hospital 
concerning treatment for a facial injury in February 1978.  
Those records are not on file, though, and it does not appear 
they were ever requested, and they should be obtained.

A VA treating psychologist stated in June 2002 that the 
veteran had undergone a VA psychological assessment in 1994.  
However, no VA records antedating 1998 are on file.

It was recently held by the United States Court of Appeals 
for the Federal Circuit that "the VCAA does not require VA 
to assist claimants attempting to reopen previously 
disallowed claims absent the provision of 'new and material 
evidence.'"  However, VA has chosen to assist claimants 
attempting to reopen in limited circumstances.  Specifically, 
VA will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 
2003) (PVA).  38 C.F.R. § 3.159(c)(1)-(3) provides that VA 
will assist in obtaining Federal and non-Federal records.  

Here, because the claim has been reopened the veteran is 
entitled to a VA examination to address the etiology of his 
current psychopathology.  In deciding the claim, the Board 
cannot indulge in an exercise of its' own medical judgment.  
Rather, there must be independent medical evidence in the 
record to make the determination.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  So a medical opinion is needed to 
resolve this issue and decide this appeal.  38 U.S.C.A. 
§ 5103A(d).  

In VAOGPREC 3-2003, issued on July 16, 2003, after the August 
2002 Statement of the Case (SOC), it was held under VA's 
regulations as currently interpreted, if a condition was not 
noted at entry but is shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifts to the claimant to show that the condition increased 
in severity during service.  Only if the claimant satisfies 
this burden will VA incur the burden of refuting aggravation 
by clear and unmistakable evidence.  However, this General 
Counsel opinion went on to hold that rebutting the 
presumption of sound condition at service entrance, provided 
by 38 U.S.C.A. § 1111, requires a two-pronged rebuttal 
standard by which VA must show by clear and unmistakable 
evidence both (a) the preexistence of the claimed disability, 
and (b) that the disability did not increase in severity 
during service.  Both prongs require an evidentiary standard 
of clear and unmistakable evidence and a claimant is not 
required to show an  in-service increase in disability before 
the second prong of this rebuttal standard attaches.  To the 
extent that 38 C.F.R. § 3.304(b) states only the first prong, 
it is invalid.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  See Cotant v. Principi, 17 Vet. App. 116, 
121 - 22 (2003); Jordan v. Principi, 17 Vet. App. 261, 265 - 
66 (2003); and Martin v. Principi, 17 Vet. App. 342, 227 - 29 
(2003).  

In light of these new developments, the RO must reajudicate 
the claim with consideration of the guidelines in VAOGCPREC 
3-2003.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  The RO should take all appropriate steps in an 
effort to locate and obtain the veteran's service 
personnel records, for the purpose of verifying 
whether any personnel action was taken against him 
due to allegedly false complaints brought or made 
by his mother.  

3.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, copies of any hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record. 

4.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for any 
psychiatric disability.  Ask that he complete and 
return the appropriate releases (VA Form 21-4142s) 
for the medical records of each private care 
provider, if any, since military service.

*This should include, but is not limited to, 
records during service from Brighton Marine 
Hospital in February 1978.

The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions, to include having simply verbally 
informed him, that any psychiatric disorder he now 
has is related to, was aggravated by, or is 
otherwise due to his military service or any 
circumstances or events of military service.  

*This should include identifying information as to 
the physician that testified in support of his 
claim for SSA benefits.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
relevant records in his possession that he has not 
previously submitted. 

5.  Also request the veteran to clarify the dates 
and places of all other VA treatment, inpatient or 
outpatient, for psychiatric disability since his 
December 1978 discharge from active military 
service.  Then take the appropriate steps to 
obtain all such VA clinical records that are not 
already on file and associate them with the claims 
file.  

This must include including reports of VA 
hospitalizations of December 2001 to January 2002, 
February 2001, and February to April 2002. 



6.  Also schedule the veteran for a VA psychiatric 
examination to determine whether he has PTSD as a 
result of his military service.  Send the claims 
folder to the examiner for a review of the 
veteran's pertinent medical history.

Based upon the examination results and the review 
of the claims folder, the examiner should confirm 
or rule out a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the diagnosis as 
well as adequacy of the alleged stressor(s) for 
actually causing PTSD and the other elements 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why the 
veteran does not meet the criteria for this 
diagnosis.

If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the examination, 
the submitted examination report should include 
the questions to which answers are provided.

7.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions asked, 
take corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 



8.  Then readjudicate the claim for service 
connection for an acquired psychiatric disorder, 
inclusive of PTSD, on the full merits (de novo), 
based on the additional evidence obtained.  This 
must include readjudication in light of the 
guidelines established in
VAOGPREC 3-2003.

If the claim is not granted to the veteran's 
satisfaction, send him and his representative a 
supplemental statement of the case (SSOC) and give 
them an opportunity to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



